DETAILED ACTION
This is in response to application 16/534,751 filed on August 7, 2019 in which claims 1-20 are presented for examination. 

Status of Claims
Claims 1-20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2019 and 11/13/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Bent et al. (US 2010/0094862) (hereinafter Bent) teaches database catalog storage area storing information associated with logical tables stored at other database management systems, and the information stored within the database catalog storage area is compiled in response to queries of other database nodes within a system for logical table definitions stored at those other nodes.
Bestgen et al. (US 2012/0158698) (hereinafter Bestgen) teaches predicates connected to respective nodes and each predicate representing a portion of a query comprising respective conditional criteria expressions in which a database management system evaluates to either true or false state.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159